Exhibit 10.4
 
NON-COMPETITION AGREEMENT




BETWEEN




ROGERS CORPORATION, a corporation organized and existing under the laws of the
Commonwealth of Massachusetts, United States, having its registered office at
One Technology Drive, P.O. Box 188, Rogers, CT 06263-0188, hereby validly
represented by Bruce Hoechner, Director and Chief Executive Officer;




“the Company”




AND




LUC VAN EENAEME, with residence at Kamerijkstraat 31, 9041 Oostakker, Belgium;




“Luc Van Eenaeme”




Jointly referred to as “the Parties”;




WHEREAS:


(A)  
Luc Van Eenaeme has acquired knowledge of the knowhow and of confidential,
commercial and financial information relating to activities and the personnel of
the Company and the group to which the Company belongs (hereafter “the Group”);

 
(B)  
The Company is aware of the interest of direct competitors in employing Luc Van
Eenaeme;



(C)  
For this purpose the Company wants to protect itself against the negative
effects of an employment of Luc Van Eenaeme with a competitor and against the
use of the mentioned information and knowhow by Luc Van Eenaeme for the benefit
of the Company’s competitors.

 
 
 

--------------------------------------------------------------------------------

 
 
THEREFORE, IT HAS BEEN AGREED AS FOLLOWS:


1.  
Non-competition obligation



1.1  
Luc Van Eenaeme undertakes for a period of 24 months starting as from 1 July
2013, not to exercise any activity, directly or indirectly, with, within or on
behalf of any of the businesses identified below, each of which businesses
competes or can reasonably be said to be likely to compete with the business of
the Company or the Group, either as an employee, officer, director, consultant,
partner, or in any other capacity: Methode Electronics, Mersen/Eldre, Auxel,
Idealec, Zelri, Eagtop, WDI, KCC Corporation, Ferrotec Corporation, Ixys
Corporation, DOWA Holdings Corporation, DENKA, Sumitomo Electtric Industries,
Tong Hsing Electronics Industries, Tecnisco, Mikros Technologies, Wolverine
Tube, Nelco, Park Electrochemical, Taconic, Arlon.

 
1.2  
The non-competition obligation is limited to the United States of America, Asia
and all member states of the European Union on the date of signature of the
present agreement.

 
2.  
Confidentiality and Secrecy



2.1  
Luc Van Eenaeme undertakes from 1 July 2013 to keep the strictest secrecy
regarding all matters, technical, financial and commercial secrets related to
activities of the Company or the Group.



2.2  
Luc Van Eenaeme undertakes from 1 July 2013 not to disclose, directly or
indirectly, any confidential information of the Company or the Group, neither
for his own account nor for the account of a third party.



2.3  
For a period of 24 months starting as from 1 July 2013, Luc Van Eenaeme
undertakes not to make any negative public publicity regarding the Company or
the Group, its customers or its staff, and Luc Van Eenaeme accepts not to
actively solicit personnel of the Company or the Group. For the avoidance of
doubt, this does not prevent him from recruiting of helping to recruit employees
of the Company or the Group who spontaneously contact him or react to a publicly
available vacancy.

 
3.  
Indemnity



3.1  
In consideration of the obligations in article 1 and 2 of this agreement, the
Company will pay Luc Van Eenaeme an indemnity of EUR 200.000,00 (EUR two hundred
thousand) gross.

 
3.2  
The Company will pay the net amount into the bank account of Luc Van Eenaeme
before 30 September 2013.

 
3.3  
Luc Van Eenaeme confirms that he will correctly report and include the indemnity
in the context of any relevant tax declaration, in line with the advice he will
obtain from a reputable independent tax advisor. If any claim is made against
the Company because Luc Van Eenaeme did not correctly declare the received
non-competition indemnity, Luc Van Eenaeme will have to intervene and hold the
Company harmless if he did not follow the advice from this tax advisor. In such
case, Luc Van Eenaeme will have to pay compensations for the actual suffered
damage by the Company.

 
 
 

--------------------------------------------------------------------------------

 


4.  
Sanction



4.1  
Should Luc Van Eenaeme violate the obligations in article 1 and 2 of this
agreement, Luc Van Eenaeme will be held liable:

 
(a)  
to reimburse to the Company the indemnity received according to article 3 of
this agreement;

 
(b)  
to compensate the Company for any proven damage it may have suffered as a result
of such violation. Parties agree to fix the amount of such damage at EUR
25.000,00 (EUR twenty five thousand) for each violation of the obligations under
article 1, subject to the Company’s right to claim for compensation, provided
that the actual suffered damage is proven.

 
5.  
Nullity



5.1  
If any provision of this agreement is held to be null and void or unenforceable,
this nullity or unenforceability shall only consider the void or unenforceable
provision itself, without affecting the validity or enforceability of the other
provisions of this agreement.



6.  
Applicable law and jurisdiction of Belgian Courts



6.1  
This agreement is governed by Belgian law. Belgian Courts will be solely
competent to deal with any disputes relating to the present agreement.





This non-competition agreement has been signed in Ghent (Belgium)on 27 September
2013 in so many originals as there are parties.

 

Luc Van Eenaeme   For the Company                                   Signature
preceded by   Brouce Hoechner   a handwritten mentioning   Director, Chief
Executive Officer   "read and approved"      

 
[Please initial every page and undersign preceded by a handwritten mentioning
“read and approved”]